Mathews, J.
delivered the opinion of the court. In this case the plaintiff obtained a writ of injunction to stay proceedings, on the part of the defendant, which he was then carrying on against the former, for the purpose of enforcing the execution of a judgment which he had previously obtained against him for the price of a certain tract of land. The injunction issued on the allegation and proof of a suit instituted by the widow and heirs of A. Fulton, against the present plaintiff, for the land which had been sold to him by the defendant, as endangering his title thereto, and disturbing him in his possession and quiet enjoyment.
On the hearing of the cause, the court below *83dissolved the injunction in consequence of a tender of a bond with sureties to save the plaintiff harmless from the effects of the claim set up by Fulton’s widow and heirs, and from this decision he appealed, &c.
We have no doubt of the legality and propriety of issuing the injunction in the first instance. The ground of objection to its dissolution, taken by the appellee’s counsel, is that there was no previous order of the court for giving and receiving such a bond; and that consequently it is not obligatory on those who have signed it. If it be legal and just to let loose an execution in a case similarly situated with the present, where the plaintiff in execution gives bond and security to indemnify the defendant against threatened injury; it is difficult to conceive how the manner of executing such an instrument, either previous to the order which dissolves the injunction, simultaneously therewith, or immediately subsequent, but before the issue of execution can affect its obligation. The principal consideration for the defendant is, that the sureties be good and solvent; this the court below was competent to determine, and by ordering the bond to be received, have virtually decided that fact in *84the affirmative; and the evidence of the case exhibits nothing in contradiction to the correctness of that decision.
West'n District.
Sept 1824.
Thomas for the plaintiff, Baldwin for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.